department of the treasury internal_revenue_service commerce street dallas tx date tax_year s ended contact numbers telephone fax number release date uil taxpayer identification form dec person to contact id number augusta simpson certified mail - return receipt requested dear ---- this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective december our decision is outlined in the technical_advice_memorandum that is enclosed which further explains why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice appeals procedures require a minimum of days remaining on the statute_of_limitations in order to take advantage of appeal rights a taxpayer might be asked to execute a consent to extend the statute_of_limitations to permit appeals consideration because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and since you have agreed for the years under examination to reflect your income_tax on the consolidated_return of a related_entity you will not be required to file federal_income_tax returns on form 1120-pc however if in future years you do file a consolidated_return you will be liable to file form_1120 pc you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate office if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication technical_advice_memorandum r c johnson director eo examinations sincerely
